DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 10/21/2021, has been entered and made of record. Claims 1-13 are pending.

2.	Applicant’s amendment of “controller” to “control circuit” in claim 1 has overcome the rejections under 35 U.S.C. 112(b) based on failure to disclose corresponding and clearly-linked structure to a limitation invoking 35 U.S.C. 112(f). Also, Applicant’s amendments to claims 5,7, and 8 have overcome the rejections under 35 U.S.C. 112(b) based on general indefiniteness and lack of antecedent basis.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Scott Tulino on January 25, 2022. The application has been amended as follows: 
In the claims, 

: 
a camera assembly[[,]]; 
a drive assembly[[,]]; 
a rotating assembly[[,]]; 
a control circuit electrically connected to the drive assembly, and configured to control the drive assembly to drive the rotating assembly to rotate;[[,]] and 
a housing; 
wherein the housing is a polyhedron[[,]] and one face of the polyhedron is provided with a groove[[,]];
wherein the groove extends to an edge of the face and a bottom of the groove is recessed with respect to the edge; and  

wherein the camera assembly is provided in the groove, is attached to the rotating assembly, and is rotatable around the edge.

2. (Currently Amended) The electronic device with the rotatable camera according to claim 1, wherein under control of the control circuit, a target angle is formed between the camera assembly andthe bottom of the groove, and the target angle is any angle between 0° and 180°.

3. (Original) The electronic device with the rotatable camera according to claim 1, further comprising a working face and a rear face opposite to the working face, wherein the groove is located in the rear face, and the camera assembly is configured to act as a working-face camera assembly of the electronic device after the camera assembly is rotated by 180 degrees.


5. (Previously Presented) The electronic device with the rotatable camera according to claim 4, wherein
the rotating assembly is a rotating rod or a gear shaft, and the rotating rod or the gear shaft is parallel to the edge;
the camera assembly comprises an attaching portion, and the attaching portion is used to attach the camera assembly to the housing; and
one end of the rotating assembly is inserted in the attaching portion, and another end is attached to a main shaft of the stepper motor.

6. (Original) The electronic device with the rotatable camera according to claim 5, wherein the camera assembly comprises at least one camera lens and at least one flashlight.

7. (Previously Presented) The electronic device with the rotatable camera according to claim 6, wherein the camera assembly comprises three camera lenses and one flashlight, the three camera lenses and the flashlight are sequentially arranged in a direction perpendicular to the rotating rod or the gear shaft, and the flashlight is located on a side proximate to the rotating rod or the gear shaft.

8. (Previously Presented) The electronic device with the rotatable camera according to claim 1, wherein the electronic device comprises a mobile phone and a display.

acquiring a status of the camera assembly, and displaying a start-rotation instruction interface or a stop-rotation instruction interface according to the status; and
starting or stopping a rotation of the camera assembly according to a received instruction.

10. (Original) The control method according to claim 9, wherein the displaying the start-rotation instruction interface or the stop-rotation instruction interface according to the status comprises:
displaying the start-rotation instruction interface when the status is a stopped state; 
displaying the stop-rotation instruction interface when the status is a rotating state,
wherein the status comprises the stopped state and the rotating state.

11. (Currently Amended) The control method according to claim 10, wherein the displaying the start-rotation instruction interface when the status is a stopped state comprises:
when the stopped state is a rear-facing stopped state, displaying a start-rotation instruction for rotating to become a front-facing camera;
when the stopped state is a front-facing stopped state, displaying a start-rotation instruction for rotating to become a rear-facing camera; and
when the stopped state is an intermediate stopped state, displaying a start-rotation instruction comprising a rotate-to-front sub-instruction and a rotate-to-rear sub-instruction, 
wherein the stopped state comprises the rear-facing stopped state, the intermediate stopped state, and the front-facing stopped state, the rear-facing stopped state is a stopped state in which an angle between the camera assembly andthe bottom of the groove is 0°, the front-

12. (Original) The control method according to claim 11, wherein the starting or stopping the rotation of the camera assembly according to the received instruction comprises:
controlling the camera assembly to rotate in a direction away from the bottom of the groove when the instruction is the start-rotation instruction for rotating to become the front-facing camera or the rotate-to-front sub-instruction;
controlling the camera assembly to rotate in a direction toward the bottom of the groove when the instruction is the start-rotation instruction for rotating to become a rear-facing camera or the rotate-to-rear sub-instruction; and
stopping the rotation of the camera assembly when the instruction is a stop-rotation instruction.

13. (Previously Presented) A control apparatus of the electronic device with the rotatable camera according to claim 1, comprising:
an interface display circuit, configured to acquire a status of the camera assembly, and display a start-rotation instruction interface or a stop-rotation instruction interface according to the status; and
an operation circuit, configured to start or stop a rotation of the camera assembly according to a received instruction.

a camera assembly; 
a drive assembly; 
a rotating assembly; 
a control circuit electrically connected to the drive assembly, and configured to control the drive assembly to drive the rotating assembly to rotate; and 
a housing; 
wherein the housing is a polyhedron, one face of the polyhedron is provided with a groove, the groove extends to an edge of the face, and the groove has a non-uniform depth in a direction perpendicular to a direction of extension of the edge; and
wherein the camera assembly is provided in the groove, is attached to the rotating assembly, and is rotatable around the edge.

15. (New) The electronic device with the rotatable camera according to claim 14, wherein under control of the control circuit, a target angle is formed between the camera assembly and a bottom of the groove, and the target angle is any angle between 0° and 180°.

16. (New) The electronic device with the rotatable camera according to claim 14, further comprising a working face and a rear face opposite to the working face, wherein the groove is located in the rear face, and the camera assembly is configured to act as a working-face camera assembly of the electronic device after the camera assembly is rotated by 180 degrees.



18. (New) The electronic device with the rotatable camera according to claim 17, wherein
the rotating assembly is a rotating rod or a gear shaft, and the rotating rod or the gear shaft is parallel to the edge;
the camera assembly comprises an attaching portion, and the attaching portion is used to attach the camera assembly to the housing; and
one end of the rotating assembly is inserted in the attaching portion, and another end is attached to a main shaft of the stepper motor.

19. (New) A control method of the electronic device with the rotatable camera according to claim 14, comprising:
acquiring a status of the camera assembly, and displaying a start-rotation instruction interface or a stop-rotation instruction interface according to the status; and
starting or stopping a rotation of the camera assembly according to a received instruction.

20. (New) A control apparatus of the electronic device with the rotatable camera according to claim 14, comprising:
an interface display circuit, configured to acquire a status of the camera assembly, and display a start-rotation instruction interface or a stop-rotation instruction interface according to the status; and
an operation circuit, configured to start or stop a rotation of the camera assembly according to a received instruction.

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1 and 14, the prior art fails to discloses an electronic device with a polyhedral housing having a rotating camera assembly as claimed, where the housing has a groove whose bottom is recessed with respect to an edge about which the camera assembly rotates or which has a non-uniform depth in a direction perpendicular to a direction of extension of the edge. Claims 2-13 and 15-20 are allowed because they depend on either claim 1 or claim 14. 
Claim 1 was indicated generally allowable in the previous Office action excepting for a limitation invoking interpretation under 35 U.S.C. 112(f) and indefinite under 35 U.S.C. 112(b). However, after additional consideration of Applicant’s cited prior art – specifically Xie (CN 207638717 U), the Office determined that Xie anticipated claim 1 as drafted. However, as amended in this Notice, claim 1 and new claim 14 respectively recite that the groove in which the camera assembly is provided is recessed with respect to an edge about which the camera assembly rotates and that the groove has a non-uniform depth in a direction perpendicular to a direction of extension of the edge. Xie fails to disclose either of these features, and the additional cited prior art is either not combinable with Xie due to the polyhedral nature of the reference’s device housing or fails to disclose the claimed features of the groove. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
1/25/2022